IN THE
TENTH COURT OF APPEALS
 

No. 10-99-143-CV

     KATHY L. KACAL,
                                                                              Appellant
     v.

     REBECCA A. COHEN, ET AL.,
                                                                              Appellees
 

From the 40th District Court
Ellis County, Texas
Trial Court # 55,228
                                                                                                                

ORDER
                                                                                                                

      Appellant's Second Motion for Rehearing/Reinstatement is granted.  Our opinion and
judgment dated October 13, 1999, are withdrawn, and this cause is reinstated.  Appellees’ brief
is due thirty days after the date of this Order.

                                                                   PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Order issued and filed December 22, 1999
Do not publish